Citation Nr: 0502227	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  97-23 719	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
myositis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  No VCAA notice has been sent to the veteran with 
respect to the issues in this appeal.  The RO should send 
appropriate notice and should ensure that all duties under 
the VCAA are met.

The record indicates that the veteran is currently being 
treated at the VA Medical Centers (VAMCs) in Tuskegee, 
Alabama, and San Juan, Puerto Rico, and the outpatient clinic 
in Columbus, Georgia.  The RO must contact the VAMCs in 
Tuskegee, and San Juan, and the clinic in Columbus, Georgia 
and obtain all records from this treatment including X-rays 
and other specialized testing results dated from March 2001 
to the present.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
several times, including most recently effective September 
26, 2003.  See, 68 FR 51,454 (August 27, 2003).  In keeping 
with VA practice and appropriate precedent, the RO should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of her appeal.  See, VAOPGCPREC 7-03 (2003).  When 
this claim is readjudicated, the RO should address both the 
old and new rating criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO must ensure that all VCAA 
notice obligations with respect to the 
veteran's claims have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
should specifically include sending 
notification to the veteran telling him 
what is necessary for his claims to be 
granted in this case, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence 
that corroborates his claims.  

2.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMCs in Tuskegee, Alabama and San Juan, 
Puerto Rico, and the VA outpatient clinic 
in Columbus, Georgia dated from March 
2001 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact.

3.  Following the above, the RO should 
then readjudicate the veteran's claim.  
The RO should specifically adjudicate the 
claim under both the old and the new 
regulations for the back.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




